Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.

Claims 1, 4-9, 11-16, 18-23 are presented for examination. 

DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations [15]:
“ a controller configured to,”
claim 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [0026; 0044].  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



     Claim(s) 1, 2, 4-8, 11-16, 18-23 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Berke et.al. (U.S Patent Application Publication 2014/0108846; hereinafter “Berke”; Reference cited as prior art in previous office action) in view of Eldridge et al. (U.S Patent Application Publication 2002/0186037; hereinafter “Eldridge”) 

Regarding claims 1, 8, 15 Berke discloses a computer-implemented method for supplying supplemental electrical power to a processor of a computing device, the method comprising [Fig.3]: 
receiving from the processor, by a supplemental power supply system, an indication that a transient will occur at the processor [“... a dedicated supplemental power rail that provides power to a second power supply path for supplying supplemental power to one or more system loads during dynamic and/or peak power excursions by powered components ..”, 0024; “.. and that is operable to provide supplemental power during dynamic and/or peak power excursions by the processor system 410. ..”, 0031; (i.e. the  second/ supplemental power supply path with the peak phase device, peak phase control section corresponds to the supplemental power system); “The controller 414 is operable to receive signals from a dynamic and/or peak power excursion detection system ..that indicate that the processor system is performing a dynamic and/or peak power excursion. While not illustrated, the dynamic and/or peak power excursion detection system may include subsystems that detect the current draw by processors in the processor system 410 on the power system 402, and if the operating conditions will cause the power system 402 to exceed its power output capability, instruct the controller 414 to activate the peak phase device 412 as discussed above…”, 0033; Fig. 4;  (i.e. i.e. The Dynamic and/or peak power excursion detection system receives the  current/ operating condition information from  the processor and transmitted to the controller (peak phase control section). Hence the power excursion indication is provided from the processor subsystem to the supplemental power path/ peak control section.).

 Berke also discloses a Processor [“processor system 410”, 0031]
a primary power supply configured to supply a first electrical power to the processor during operations of the processor [“...The first power supply path 304 may include a main power rail between the power system 302 and a plurality of powered components. In the illustrated embodiment, the plurality of powered components include a processor system 306, .”, 0024 ;0030( i.e the first power supply path/ main power rail corresponds to the primary power different from the second power supply path/ supplemental power rail supplying power to the processor)]

 However Berke does not expressly disclose in response to the indication that the transient will occur “discharging, by discharging circuitry of the supplemental power supply system and supplying, by the discharging circuitry of the supplemental power supply system, a second electrical power to the processor using the electrical energy discharged from the energy storage.

In the same field of endeavor (e.g.anticipating transient current requirements resulting from state transitions of an integrated circuit under test), Eldridge teaches, 

in response to the indication that the transient will occur [ “an integrated circuit 80 passes through a predictable succession of states in response to edges of an externally generated CLOCK signal supplied as input thereto. IC 80 receives power from a main power supply 82…“ charge predictor circuit 86 asserts control signal CNT2 to close switch SW2 and deasserts control signal CNT1 to open switch SW1 during a portion of each CLOCK signal cycle in which IC 80 is changing state,”, 0071; (i.e. in response to the expected  state change indication from the  IC)]:
 [“Auxiliary power supply 38”, Fig15; As discussed in detail below, auxiliary power supply 38, switches SW1 and SW2 and capacitors C2 act as an auxiliary current source to inject a current pulse I3 into the power input terminal 41 of each DUT under control of IC tester 30 when necessary to meet any anticipated increase in the DUT's demand for supply current. [0043;], electrical energy from energy storage of the supplemental power supply system [“An auxiliary power supply 84 charges a capacitor C2 via a switch SW1 when switch SW1 is closed. Capacitor C2 supplies its charge as additional current input to IC 80 when a switch SW2 is closed… thereby allowing capacitor C2 to deliver current to the power input of IC 80 to provide its transient current needs.”, 0071 ; ( i.e discharging through the capacitor C2); and 
supplying, by the discharging circuitry of the supplemental power supply system, a second electrical power to the processor using the electrical energy discharged from the energy storage[ “charge predictor circuit 86 asserts control signal CNT2 to close switch SW2 and deasserts control signal CNT1 to open switch SW1 during a portion of each CLOCK signal cycle in which IC 80 is changing state, thereby allowing capacitor C2 to deliver current to the power input of IC 80 to provide its transient current needs.”, 0071]
Further Eldridge also discloses Charging circuitry configured to charge the energy storage as recited in claim 12 [“A "charge predictor" circuit 86 responds to the CLOCK signal by asserting a signal CNT1 to close switch SW1 and deasserting a control signal CNT2 to open switch SW2 during a portion of each CLOCK signal cycle in 
It would have been obvious to one of ordinary person skilled in the art before the effective filing date of the claimed invention to combine the teachings of Berke with Eldridge. Eldridge’s teaching of predicting the current demand of an integrated circuit due to state changes and controlling the auxiliary power supply system to meet the transient current requirements will substantially improve Berke’s system to reduce the power supply noise  by anticipating the current demand arising from the transient increase in power supply current[0012].

Regarding claims 16, Berke discloses, wherein the controller, is  configured to determine a voltage drop determining, by the supplemental power supply system, a voltage drop in the first electrical power supplied by the primary power supply [0020; 0061].  
Eldridge teaches the controller that is configured to determine the transient will occur[0071]

Regarding claims 4, 11, 18, Berke discloses, supplying, by the supplemental power supply system, the second electrical power at least until the transient ends [0020; 0027;].  
Regarding claims 5 Berke discloses, charging, by charging circuitry of the supplemental power supply system, the energy storage of the supplemental power supply system[0022;0027]; and 

in response to determining the occurrence of the transient, stopping the charging of the energy storage of the supplemental power supply system [0027; 0064].  

Regrading claims 12, 19  Eldridge  teaches charging, by charging circuitry is further configured , in response to the controllerdetermining that the transient will occur  to stop charging of the energy storage[0071] 

Regarding claims 6, 13, 20, Berke discloses in response to determining that the discharging circuitry of the supplemental power supply system has stopped discharging the energy storage of the supplemental power supply system, resuming the charging, by the charging circuitry of the supplemental power supply system, of the energy storage of the supplemental power supply system [0027; 0064].  
Regarding claims 7, 14, Berke discloses controlling, by a controller circuitry of the supplemental power supply system, the charging of the energy storage by the charging circuitry and the discharging of the energy storage by the discharging circuitry [0031; 0033].  
Regarding claim 21 Berke discloses, wherein the controller controls the charging of the energy storage by the charging circuitry and the discharging of the energy storage by the discharging circuitry [0027; 0031; 0033; 0064].  
Regarding claim 22, Berke discloses at least one sensor to monitor the current going into the processor [“...the dynamic and/or peak power excursion detection system 

 Eldridge teaches at least one sensor to monitor the current [0077]
Regarding claim 23, Berke discloses, wherein the supplemental power supply system is in electrical communication with at least one sensor that monitors the current going into the processor [0033].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 15 have been considered but are moot because the arguments do not apply to Berke in view of Eldridge references being used in the current rejection.
     
Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilcox et al., U.S Patent Application Publication 2016/0209901, teaches relates to power systems for powering data center and other electrical components, and more particularly to a user configurable, rack mountable modular power unit for providing DC power to at least one DC bus within an equipment rack, to thus power other equipment components mounted in the equipment rack. 
 
 Ramachandran et al., U.S Patent Application Publication 2016/028930, teaches managing power during an activation cycle of a processor core or other compute domain include determining new operation limits for active processor cores or other compute domains during an activation cycle of a hibernating processor core or other hibernating compute domain to reduce the likelihood of a power surge during the activation of the hibernating processor core or other compute domain.
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAYATHRI SAMPATH whose telephone number is (571)272-5489.  The examiner can normally be reached on 8:30AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 5712701640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/GAYATHRI SAMPATH/           Examiner, Art Unit 2187                   

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187